COOK, Judge
(dissenting):
I have a number of reservations as to the correctness of certain statements in the principal opinion. Among them are the following: the implication that had defense witness Tanner’s confession been admitted into evidence, he could still refuse to testify about its “facial reliability” on the ground of self-incrimination, see Brown v. United States, 356 U.S. 148, 78 S.Ct. 622, 2 L.Ed.2d 589 (1958); the implication that there is a legal obligation on the part of the Government to grant immunity to a defense witness who refuses to testify on the ground of self-incrimination, see United States v. Alessio, 528 F.2d 1079 (9th Cir. 1976), cert. denied 426 U.S. 948, 96 S.Ct. 3167, 49 L.Ed.2d 1184 (1976); and the declaration that the trial forum, rather than this Court, is the appropriate place to assess the prejudicial effects of inordinate post-conviction delay, see United States v. Burns, 2 M.J. 78 (1976); United States v. King, 2 M.J. 4 (1976). I disagree specifically with the affirmance of Charge II. Independent of the evidence connected directly with the murder charge, the evidence of accused’s guilt of unauthorized possession of a claymore mine, the subject of Charge II, is minimal. In my opinion, the evidence which we now hold should have been admitted because its probable impact upon the court members in regard to the findings of guilty as to Charge I also bears significantly upon Charge II. A reverse, but analogous, situation was before us in United States v. Kalpakidis, 1 M.J. 393, 394 (1976). There we noted that, although inadmissible testimony by a Government witness related only to one of two offenses, both offenses were “so *152interrelated as to be inseparable.” Id. In consequence, we concluded that the testimony ha.d “a material impact on the court members,” not only as to the offense to which it directly related, but also as to the “interrelated offense.” Id. I would, therefore, reverse the decision of the United States Army Court of Military Review in its entirety, set aside all the findings of guilty, and return the record of trial to a competent court-martial authority for a rehearing, if deemed practicable.